Order entered April 16, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00064-CR

                    LOUIS JAMES BROWN, III, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-83597-2019

                                    ORDER

      The clerk’s record was filed April 9, 2020. On April 14, 2020, a corrected

clerk’s record was filed. We STRIKE the April 9, 2020 clerk’s record.

      The reporter’s record is due May 14, 2020.

      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the Honorable John Roach Jr., Presiding Judge, 296th Judicial

District Court; Lynne Finley, Collin County District Clerk; Janet Dugger, official

court reporter, 296th Judicial District Court; to Louis James Brown III, SO 364717,
Collin County Detention Center, 4300 Community Ave., McKinney, Texas 75071;

and to the Collin County District Attorney’s Office.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE